Court of Claims jurisdiction; claim for expert witness fee. — On March 7, 1980 the court entered the following order:
Before Nichols, Judge, Presiding, Kashiwa and Smith, Judges.
This action is before the court, without oral argument, on cross-motions for summary judgment. The action is a claim for an expert witness fee of $500 and for expenses of $6. The fee and expenses relate to services allegedly rendered by plaintiff for defendant. Having reviewed carefully the record, we grant defendant’s motion for summary judgment.
Plaintiff alleges that he rendered services for defendant in the capacity of an expert on religion when, as the "head” *643of the "Dourkhors Pilgrim Reformed Church United Order of Christians of America Inc.” (hereinafter the Church), he testified, pursuant to a summons, at a hearing conducted by a revenue agent of the Internal Revenue Service (IRS). The IRS conducted the hearing to determine whether the Church qualified as a tax-exempt organization under section 501(c)(3) of the Internal Revenue Code and to determine the tax liability, if any, of the Church for the years 1975,1976, and 1977.
The IRS summoned plaintiff to testify at the hearing, not to benefit from his expertise on religion, but to obtain from him facts relevant to the tax status of the Church. The IRS was authorized by statute1 to conduct the hearing. The revenue agent conducting the hearing neither possessed authority to nor purported to contract with plaintiff for services involving the religious expertise of plaintiff. In short, plaintiffs testimony at the hearing was pursuant to a duly issued summons, not pursuant to an express or implied contract with defendant for his services.
Plaintiffs claim is not based on the Constitution, a statute, a regulation, or a contract, express or implied. Thus, under 28 U.S.C. § 1491 (1976), we lack jurisdiction over the claim.
it is therefore ordered that defendant’s motion for summary judgment is granted, plaintiffs cross-motion is denied, and the petition in this case is dismissed.

 I.R.C. §§ 7602,7605(c).